Case 17-09308        Doc 1599   Filed 07/09/21 Entered 07/09/21 08:12:54   Desc Main
                                Document      Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

       In re:                                Chapter 7

       Mack Industries, Ltd., et al.,        Bankruptcy No. 17-09308
                                             (Jointly Administered)
                            Debtors.
                                             Honorable Carol A. Doyle



                         AGENDA FOR STATUS HEARING IN
                             AVOIDANCE ACTIONS
   Time and Date of Hearing: July 15, 2021 at 10:45 a.m. (Central)

   Location of Hearing:            Defendants and counsel are not required
                                   to appear other than as provided herein.

                                   For those wishing to appear, pursuant to the
                                   Third Amended General Order No. 20-03, this
                                   hearing will be conducted electronically using
                                   Zoom for Government.

                                   To appear by video, use this link:
                                   https://www.zoomgov.com/join. Then enter the
                                   meeting ID and password.

                                   To appear by telephone, call Zoom for
                                   Government at (669) 254-5252 or (646) 828-
                                   7666. Then enter the meeting ID and
                                   password.

                                   Meeting ID: 161 155 8289
                                   Passcode: Doyle742

   Access this Agenda Online: https://wfactorlaw.com/mack-industries-filing/




        {00201281}
Case 17-09308       Doc 1599   Filed 07/09/21 Entered 07/09/21 08:12:54     Desc Main
                               Document      Page 2 of 4



                          STATUS OF AVOIDANCE ACTIONS

   1.     Closed Cases (244 matters).
                   The Avoidance Actions identified on Exhibit 1 are closed.

   2.     Continue Only (169 matters).
                   In the Avoidance Actions identified on Exhibit 2, the Trustee
   respectfully requests that the adversary status hearing be continued to
   August 19, 2021 at 10:45 a.m.

   3.     No Status Hearing (2 matters)
                   The Avoidance Actions identified on Exhibit 3 are not
   scheduled for hearing at this Omnibus and no treatment is necessary.
   4.     Uncontested Motions (4 matters)
                   In each of the Avoidance Actions identified on Exhibit 4 an
   uncontested motion has been filed. The Trustee respectfully requests that
   the proposed order filed with each motion be entered without the need for
   presentment and that the accompanying adversary status hearing, if any,
   be continued to August 19, 2021 at 10:45 a.m.

   5.     Other Motions (15 matters – Exhibit 5)
                   The Trustee filed a motion for entry of an order of default and
   a motion for entry of a default judgment in each of the following Avoidance
   Actions. The Trustee respectfully requests that each motion be granted and
   after entry of the order of default and default judgment that each adversary
   proceeding be closed.
                5.A.i.    19-ap-00353 Ky's Lawn Service, Inc.
                5.A.ii.   19-ap-00484 M & R Delivery and Maintance Services
                   Inc.
                   Continued motions for default and default judgment are
   pending in the following Avoidance Actions. At the last omnibus hearing,
   these motions were continued to allow the defendants to file their answers
   in the interim. As of the filing of this Agenda, no answers have been filed.
   Accordingly, the Trustee respectfully requests that each motion be granted




   {00201281}
Case 17-09308       Doc 1599    Filed 07/09/21 Entered 07/09/21 08:12:54    Desc Main
                                Document      Page 3 of 4



   and after entry of the order of default and default judgment that each
   adversary proceeding be closed.
                5.B.i.     19-ap-00222 Andres Rojas
                5.B.ii.    19-ap-00407 Nicholas Gabrione, et al.
                5.B.iii.   19-ap-00413 Jeffrey Kautz, et al.
                   19-ap-00193 Luzys Construction, Inc. The defendant filed a
   motion to vacate this Court’s entry of a default judgment. The Trustee
   respectfully requests that the motion be denied.
                   19-ap-00498 The PJC Group LLC and David Conaghan. The
   Trustee filed a motion to compel responses to discovery and to extend
   certain deadlines. The Trustee respectfully requests that the motion be
   granted.
                   Continued motions for entry of judgment as a discovery
   sanction are pending in the following Avoidance Actions. At the last
   omnibus hearing, these motions were continued and this Court ordered the
   defendants to provide the outstanding discovery before July 8, 2021, except
   in Only Plumbing 2 which was continued to allow the parties time to
   discuss settlement. As of the filing of this Agenda, discovery responses have
   been received from JV’s Flooring, Inc. otherwise no discovery has been
   provided and no settlements have been reached. Accordingly, the Trustee
   respectfully requests that in the remaining cases the motion be granted,
   judgment be entered, and after the order and judgment are entered that
   the adversary proceeding be closed.
                5.E.i.     19-ap-00145 Only Plumbing 2, Inc.
                5.E.ii.    19-ap-00350 JV's Flooring, Inc.
                5.E.iii.   19-ap-00497 Only Plumbing Inc.
                5.E.iv.    19-ap-00501 Pride One Exteriors
                5.E.v.     19-ap-00474 Jerry Cobbin
                   19-ap-00561 Will County. The Trustee filed a motion to extend
   the briefing schedule on the defendant’s pending motion to dismiss. The
   Trustee respectfully requests that the motion be granted.




   {00201281}
Case 17-09308       Doc 1599   Filed 07/09/21 Entered 07/09/21 08:12:54    Desc Main
                               Document      Page 4 of 4



                   19-ap-00248 Electronic Funds Source, LLC. The defendant’s
   continued motions for dismissal and summary judgment are pending. The
   parties have reached a settlement and the Trustee respectfully requests
   that these motions be continued to August 19, 2021 at 10:45 a.m.
                   19-ap-00437 American Builders & Contractors Supply Co. Inc.
   d/b/a ABC Supply Co. Inc. The defendant filed a Motion to Extend and the
   defendant’s continued motion to compel is pending.
                5.H.i.    The Trustee respectfully requests that the proposed
                order filed with the motion to extend be entered.
                5.H.ii.   The Trustee respectfully requests that the continued
                motion to compel be continued to July 20, 2021 at 10:45 a.m.

   6.     Motions Common to All Open Avoidance Actions.
                   A continued hearing will be held on July 20, 2021 at 10:45
   a.m. in the matter of 19-ap-00437 American Builders & Contractors Supply
   Co. Inc. d/b/a ABC Supply Co. Inc. where it is anticipated that access to
   Forensic Images will be addressed. All who are interested in accessing the
   Forensic Images are encouraged to attend the hearing.

   Dated: July 9, 2021                       Respectfully submitted,

                                             Ronald R. Peterson, not
                                             individually but as the chapter 7
                                             trustee of the bankruptcy estate of
                                             Mack Industries, Ltd., et al.

                                             By: /s/ Ariane Holtschlag
                                             One of His Attorneys
   Jeffrey K. Paulsen (6300528)
   Ariane Holtschlag (6294327)
   FACTORLAW
   105 W. Madison, Suite 1500
   Chicago, IL 60602
   Tel: (312) 878-4830
   Fax: (847) 574-8233
   Email: aholtschlag@wfactorlaw.com




   {00201281}
